NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WALTER ATWELL,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3349
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.

Walter Atwell, pro se.


PER CURIAM.

             Affirmed. See Jones v. State, 569 So. 2d 1234 (Fla. 1990); Bizzell v.

State, 912 So. 2d 386 (Fla. 2d DCA 2005).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.